UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4258


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CARLOS QUANTEL ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00043-FDW-1)


Submitted:    January 20, 2010              Decided:   February 8, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire   J.   Rauscher,  Executive  Director,  Beth  Blackwood,
Charlotte, North Carolina; Matthew R. Segal, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for
Appellant.   Edward R. Ryan, Acting United States Attorney, Amy
E. Ray, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Quantel Robinson appeals the district court’s

judgment revoking his supervised release and sentencing him to

thirty months in prison and six months of supervised release.

On appeal, Robinson claims the district court erred in admitting

hearsay    testimony       about    the    quantity    of     marijuana    that    he

possessed.       Finding no error, we affirm.

            In    2000,    Robinson       pleaded   guilty     to     conspiracy   to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2006).

He received a 120-month sentence, followed by three years of

supervised release.         In September 2008, about nine months after

Robinson was released from prison, the U.S. Probation Office

submitted a petition alleging Robinson had violated the terms of

his supervision by committing new offenses.                  The petition, which

followed an August 23, 2008 arrest, stated that Robinson had

been    charged    with    felony    possession       of    marijuana     (Violation

One), possession with intent to distribute marijuana (Violation

Two), fleeing and eluding arrest with a motor vehicle (Violation

Three), and resisting a public officer (Violation Four).                     At the

supervised       release    revocation      hearing,       Robinson    admitted    to

Violations One and Three, and the Government dismissed Violation

Four.     Robinson contested only the second violation, claiming

that he possessed marijuana only for personal use.



                                           2
               The     district     court’s         decision      to      admit       hearsay

evidence at a supervised release revocation hearing is reviewed

for abuse of discretion.                See United States v. Mohr, 318 F.3d

613,     618    (4th    Cir.      2003).           Supervised     release          revocation

hearings are informal proceedings in which the rules of evidence

need not be strictly observed.                    Fed. R. Evid. 1101(d)(3); United

States v. McCallum, 677 F.2d 1024, 1026 (4th Cir. 1982).                                Thus,

the hearsay nature of evidence does not render its admission

error.     Instead, the inquiry focuses on whether the evidence was

sufficiently reliable.              McCallum, 677 F.2d at 1026.                       Hearsay

testimony      may     be   shown      to    be    reliable      either       by    extrinsic

corroborating        evidence     or    indicia       of    reliability        showing    the

statement to be inherently reliable.                       United States v. Huckins,

53 F.3d 276, 279 (9th Cir. 1995).                          However, a court may not

admit     unsubstantiated         or    unreliable          hearsay      as    substantive

evidence at a revocation hearing.                       Egerstaffer v. Israel, 726

F.2d 1231, 1235 (7th Cir. 1984); Crawford v. Jackson, 323 F.3d

123, 128 (D.C. Cir. 2003).

               Here, Robinson admitted that he possessed marijuana,

and     the     investigating          officer       testified      about          Robinson’s

behavior and how the marijuana was packaged.                           The only hearsay

evidence at issue is the officer’s testimony that the state lab

report    indicated         Robinson        possessed      188   grams    of       marijuana.

Since the exact weight was not at issue, and the investigating

                                               3
officer observed the drugs, we conclude that the district court

did not err in allowing this testimony.

            For the reasons stated above, we affirm the district

court’s    judgment   revoking   Robinson’s   supervised   release.     We

dispense    with   oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                     4